MEMORANDUM OF DECISION.
Ervin E. Mace appeals from a judgment entered in the Superior Court, Kennebec County, on a jury verdict finding him guilty of unlawful sexual contact, 17-A M.R.S.A. § 255(1)(C) (Supp.1987). Contrary to Mace’s contentions, the indictment’s allegation that he “intentionally or knowingly ” subjected the victim to sexual contact did not render the indictment (later amended to strike “or knowingly”) insufficient for failing to charge the state of mind element of the offense, State v. Thornton, 540 A.2d 773, 775-76 (Me.1988); and viewing the evidence in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt all the elements of the offense charged, State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.